This is an appeal by the County of Dauphin, the Township of Wiconisco and the School District of that Township, from the assessment of certain coal lands belonging to the Susquehanna Collieries Company.
The Board of Revision assessed the property at $717,964. On the Collieries Company's appeal to the Common Pleas, the assessment was reduced to $141,328.50. The figures fixed by the court are based upon 50 per cent of estimated value, that being the ratio of assessment to value in the district.
The property consists of an abandoned and flooded mine. It is the deepest in the anthracite fields, 2200 feet below the mouth of the shaft and in places 2900 feet beneath the surface of the ground. The mine has been operated since prior to 1850. On April 1, 1933, because of the losses sustained in operation, it was abandoned and permitted to fill with water. In the last five years during which mining was carried on, the loss amounted to $1,048,840. To restore the mine to production will involve an initial outlay of $300,000, *Page 379 
with no assurance that after this large expenditure, the enterprise will be profitable.
We pointed out in Phila  Reading Coal  Iron Co. v.Commissioners of Northumberland County, 323 Pa. 185,186 A. 105, that coal under the surface of the land is of little value if it cannot be mined profitably.
There was evidence supporting the value fixed. This being so, the finding of the court must be affirmed: Park's Appeal,334 Pa. 193, 5 A.2d 561; North American Building Corp. v. Phila.,341 Pa. 152, 17 A.2d 342. Particularly is this so as to this property when the circumstances connected with it, to which we have adverted, are taken into account.
Order affirmed at appellants' cost.